[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The issue before the Court is the defendant's (Katz) motion, Request to Revise dated May 21, 1991.
A Request to Revise is governed by 147-149 of the Practice Book. "The request to revise is a motion or an order directing the opposing party to revise his pleading in the manner specified."  Royce v. Westport, 183 Conn. 177,180 (1981). A request to revise may be used to separate causes of action which are united in one complaint when they are improperly combined in one count. Practice Book 147; see Royce v. Westport, supra, 180 n. 2.
The motion is granted as the claim against the defendant Katz is improperly combined with claims against two other defendants.
Motion granted. CT Page 4998
WILLIAM J. McGRATH, JUDGE.